DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/435,965, filed on 30 March 2012.

Election/Restrictions
Applicant's election with traverse of the instant compound H29 in the reply filed on 07 December 2020 is acknowledged.  The traversal is on the ground(s) that the Office has not provided any reasons or examples to support a conclusion that the species are patentably distinct and that the Examiner has not shown that there would be a search burden.  
However, after completing a search and in view of the linking groups taught by Mizuki et al. (US 2008/0124572 A1) (hereafter “Mizuki”) it has been determined that there is no search burden. Therefore, the election requirement of 07 October 2020 has been withdrawn. Therefore, Applicant’s arguments in support of the traversal are moot.

Claim Objections
Claim 29 is objected to because of the following informalities: structural formulae (6) to (8) are difficult to read.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42: Formula (22) contains a substituent variable labeled R12. There is no explanation within claim 42 regarding the possible substituents for this substituent variable. For the purposes of examination, the examiner is interpreting the 12 to be the same as the list of possible substituents for R21 and R22.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-29, 32-41, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizuki et al. (US 2008/0124572 A1) (hereafter “Mizuki”).
Regarding claims 23, 25-26, 28-29, and 32: Mizuki discloses the compound shown below {(paragraph [0012]; The compound of the invention is an aromatic amine compound having the structure of Mizuki's general formula 1.), (paragraph [0057]; The compounds having the structure of Mizuki's general formula 1 are exemplified by compounds H1-H61), (p. 58, compound H58)}.
[AltContent: textbox (Mizuki’s Compound H58)]
    PNG
    media_image1.png
    892
    1276
    media_image1.png
    Greyscale


Mizuki’s Compound H58 does not meet the limitations of the formula (9) of the current claim 23, because both of the carbazolyl groups are bonded through the 3-position.
Mizuki’s Compound H58 has the structure of Mizuki’s general formula 1, shown below {(paragraph [0012]; The compound of the invention is an aromatic amine compound having the structure of Mizuki's general formula 1.), (paragraph [0057]; The compounds having the structure of Mizuki's general formula 1 are exemplified by compounds H1-H61), (p. 58, compound H58)}.
[AltContent: textbox (Mizuki’s general formula (1))]
    PNG
    media_image2.png
    821
    1162
    media_image2.png
    Greyscale

Where either of Ar1 or Ar2 of Mizuki’s general formula (1) can be carbazolyl {paragraphs [0014]-[0019]}.
Mizuki’s Compound H58 is a position isomer with similar compounds in which one of the carbazolyl groups is bonded through the 1, 2, or 4 positions.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Mizuki’s Compound H58 shown above such that one of the carbazolyl groups is bonded through the 1, 2, or 4 positions rather than the 3 position. A compound in which one of the carbazolyl groups is bonded through the 1, 2, or 4 positions rather than the 3 position would represent a position isomer of Mizuki’s Compound H58. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner. Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claims 24 and 35-36: Mizuki teaches all of the features with respect to claim 23, as outlined above.
The modified Compound H58 of Mizuki does not exemplify that the carbazolyl group that is not bonded through the 3 position is instead bonded through the 4 position.
Mizuki’s Compound H58 is a position isomer with similar compounds in which one of the carbazolyl groups is bonded through the 4 position.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to further modify Mizuki’s Compound H58 shown above such that one of the carbazolyl groups is bonded through the 4 position specifically rather than the 3 position. A compound in which one of the carbazolyl groups is bonded through the 4 position rather than the 3 position would represent a position isomer of Mizuki’s Compound H58. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner. Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select 

Regarding claim 27: Mizuki teaches all of the features with respect to claim 23, as outlined above.
Mizuki does not exemplify a compound similar to the modified Compound H58 of Mizuki in which the biphenyl group is instead one of a dibenzofuran group, a 1,8-diphenyldibenzofuranyl group, a 1-phenylthiophenyl group, a 1-phenylbenzothiophenyl group, a 1-phenyldibenzofuranyl group, or a benzothiazolyl group.
However, Mizuki teaches that Mizuki’s Compound H58 has the structure of Mizuki’s general formula 1, shown below {(paragraph [0012]; The compound of the invention is an aromatic amine compound having the structure of Mizuki's general formula 1.), (paragraph [0057]; The compounds having the structure of Mizuki's general formula 1 are exemplified by compounds H1-H61), (p. 58, compound H58)}.
[AltContent: textbox (Mizuki’s general formula (1))]
    PNG
    media_image2.png
    821
    1162
    media_image2.png
    Greyscale

Where either of Ar1 or Ar2 of Mizuki’s general formula (1) can be biphenyl or one of a dibenzofuran group, a 1,8-diphenyldibenzofuranyl group, a 1-phenylthiophenyl  {paragraphs [0014]-[0019]: paragraph [0016] lists this groups as being preferred and paragraph [0019] states that the groups that can be Ar1 or Ar2 are the same as those listed for L1.}.
Therefore, at the time of the invention, biphenyl as well as o one of a dibenzofuran group, a 1,8-diphenyldibenzofuranyl group, a 1-phenylthiophenyl group, a 1-phenylbenzothiophenyl group, a 1-phenyldibenzofuranyl group, or a benzothiazolyl group were known elements as Ar1 or Ar2 of the compounds having the structure of Mizuki’s general formula (1).
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Compound H58 of Mizuki by substituting one of a dibenzofuran group, a 1,8-diphenyldibenzofuranyl group, a 1-phenylthiophenyl group, a 1-phenylbenzothiophenyl group, a 1-phenyldibenzofuranyl group, or a benzothiazolyl group in place of the biphenyl group bonded to the amine N atom, based on the teaching of Mizuki. The modification would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of a dibenzofuran group, a 1,8-diphenyldibenzofuranyl group, a 1-phenylthiophenyl group, a 1-phenylbenzothiophenyl group, a 1-phenyldibenzofuranyl group, or a benzothiazolyl group would have been choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the 

Regarding claim 33: Mizuki teaches all of the features with respect to claim 23, as outlined above.
Mizuki does not exemplify a compound similar to the modified Compound H58 of Mizuki in which the biphenyl group is instead one of a 1-phenyldibenzothiophenyl group, a dibenzofuran group, a 1-phenyldibenzofuranyl group, or a 1,8-diphenyldibenzofuranyl group.
However, Mizuki teaches that Mizuki’s Compound H58 has the structure of Mizuki’s general formula 1, shown below {(paragraph [0012]; The compound of the invention is an aromatic amine compound having the structure of Mizuki's general formula 1.), (paragraph [0057]; The compounds having the structure of Mizuki's general formula 1 are exemplified by compounds H1-H61), (p. 58, compound H58)}.
[AltContent: textbox (Mizuki’s general formula (1))]
    PNG
    media_image2.png
    821
    1162
    media_image2.png
    Greyscale

Where either of Ar1 or Ar2 of Mizuki’s general formula (1) can be biphenyl or one of a 1-phenyldibenzothiophenyl group, a dibenzofuran group, a 1-phenyldibenzofuranyl  {paragraphs [0014]-[0019]: paragraph [0016] lists this groups as being preferred and paragraph [0019] states that the groups that can be Ar1 or Ar2 are the same as those listed for L1.}.
Therefore, at the time of the invention, biphenyl as well as one of a 1-phenyldibenzothiophenyl group, a dibenzofuran group, a 1-phenyldibenzofuranyl group, or a 1,8-diphenyldibenzofuranyl group were known elements as Ar1 or Ar2 of the compounds having the structure of Mizuki’s general formula (1).
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Compound H58 of Mizuki by substituting one of a 1-phenyldibenzothiophenyl group, a dibenzofuran group, a 1-phenyldibenzofuranyl group, or a 1,8-diphenyldibenzofuranyl group in place of the biphenyl group bonded to the amine N atom, based on the teaching of Mizuki. The modification would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of a 1-phenyldibenzothiophenyl group, a dibenzofuran group, a 1-phenyldibenzofuranyl group, or a 1,8-diphenyldibenzofuranyl group would have been choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 34: Mizuki teaches all of the features with respect to claim 33, as outlined above.
Mizuki does not exemplify a compound similar to the modified Compound H58 of Mizuki in which the biphenyl group is instead specifically a dibenzofuran group.
However, Mizuki teaches that Mizuki’s Compound H58 has the structure of Mizuki’s general formula 1, shown below {(paragraph [0012]; The compound of the invention is an aromatic amine compound having the structure of Mizuki's general formula 1.), (paragraph [0057]; The compounds having the structure of Mizuki's general formula 1 are exemplified by compounds H1-H61), (p. 58, compound H58)}.
[AltContent: textbox (Mizuki’s general formula (1))]
    PNG
    media_image2.png
    821
    1162
    media_image2.png
    Greyscale

Where either of Ar1 or Ar2 of Mizuki’s general formula (1) can be biphenyl or a dibenzofuran group {paragraphs [0014]-[0019]: paragraph [0016] lists this groups as being preferred and paragraph [0019] states that the groups that can be Ar1 or Ar2 are the same as those listed for L1.}.
Therefore, at the time of the invention, biphenyl as well as a dibenzofuran group were known elements as Ar1 or Ar2
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Compound H58 of Mizuki by substituting a dibenzofuran group in place of the biphenyl group bonded to the amine N atom, based on the teaching of Mizuki. The modification would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of a 1-phenyldibenzothiophenyl group, a dibenzofuran group, a 1-phenyldibenzofuranyl group, or a 1,8-diphenyldibenzofuranyl group would have been choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
Additionally, the selection of the 2 position of the dibenzofuran group to bond to the amine N atom would have been a choice from four identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).

Regarding claims 37 and 39: Mizuki teaches all of the features with respect to claim 23, as outlined above.
Mizuki does not exemplify a specific device comprising Compound 58 of Mizuki.
However, Mizuki teaches an organic electroluminescent device {(p. 19, paragraph [0061]), (p. 20, ¶ [0074], Construction (9))}, having an anode and a cathode and one or more organic layers sandwiched therebetween, wherein at least one of the organic layers is a light emitting layer, and wherein at least one of the organic layers {(p. 19, paragraph [0061]), (p. 20, ¶ [0074], Construction (9))}, having the structure of Mizuki's general formula 1 below {( p. 19, paragraph [0061]; One of the organic layers of the organic electroluminescent device contains the aromatic amine compound of the invention.), (p. 2, paragraph [0012]; The compound of the invention is an aromatic amine compound having the structure of Mizuki's general formula 1.)}.
[AltContent: textbox (Mizuki’s general formula (1))]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As outlined above, the modified Compound 58 of Mizuki has the structure of general formula (1) of Mizuki.
Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Mizuki’s compound H58 by including it in one of the organic layers of the organic light emitting device of Mizuki described above, based on the teaching of Mizuki. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claims 38 and 40;
Mizuki does not exemplify a specific device comprising a hole injecting layer and a hole transporting layer in which the modified Compound H58 of Mizuki is incorporated into the hole transporting.
However, Mizuki further teaches that the organic electroluminescent device comprises a hole injecting and a hole transporting layer {p. 19, ¶ [0063]}. The aromatic amine derivative is incorporated into the hole transporting and/or the hole injecting layer {p. 19, ¶ [0063]}. The aromatic amine derivative is a hole transporting compound {p. 2, ¶ [0008]}.
Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the device comprising Mizuki’s modified compound H58 by including a hole injecting and a hole transporting layer in which the modified Compound H58 of Mizuki is incorporated into the hole transporting layer, based on the teaching of Mizuki. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 41: Mizuki teaches all of the features with respect to claim 39, as outlined above. 
Mizuki does not exemplify a specific device comprising the modified Compound H58 of Mizuki in which a styrylamine compound and/or an arylamine compound are/is incorporated into the light emitting layer.
However, Mizuki further teaches that a styrylamine compound and/or an arylamine compound can be incorporated into the light emitting layer {p. 19, paragraph [0065]}.
Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the device comprising Mizuki’s modified compound H58 such that a styrylamine compound and/or an arylamine compound is incorporated into the light emitting layer, based on the teaching of Mizuki. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 43: Mizuki teaches all of the features with respect to claim 40, as outlined above. 
Mizuki does not exemplify a specific device comprising the modified Compound H58 of Mizuki in which the hole injecting layer is joined to the hole transporting layer and the hole injecting layer contains an acceptor.
However, Mizuki further teaches the hole injecting layer can be joined to the hole transporting layer {p. 20, ¶ [0074], Construction (9)}. The hole injecting layer can contain a compound having the structure shown below, which has an acceptor property {(p. 26, ¶ [0120]; Other materials besides the aromatic amine derivative can be included in the hole injecting layer), (p. 27, ¶ [0126]; The structure shown below where the R groups can be cyano groups is also employable as a material to be included with the aromatic amine derivative in the hole injecting layer.), (p. 27, ¶ [0127]; A material having an acceptor property is employable as a hole injecting material and specific examples include compounds having the structure below)}.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the device comprising Mizuki’s modified compound H58 such that the hole injecting layer is joined to the hole transporting layer and the hole injecting layer contains the compound shown above, based on the teaching of Mizuki. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizuki et al. (US 2008/0124572 A1) (hereafter “Mizuki”) as applied to claim 39 above, and further in view of Arakane et al. (US 2006/0257684 A1) (hereafter “Arakane”).
Regarding claim 42: Mizuki teaches all of the features with respect to claim 39, as outlined above. 
Mizuki does not exemplify a specific device comprising the modified Compound H58 of Mizuki that additionally comprises an electron transporting layer in the organic 
However, Mizuki further teaches that the organic electroluminescent device can comprise an electron transporting layer in the organic thin-film layer {p. 20, ¶ [0074], Construction (9)}, wherein a nitrogen-containing heterocyclic derivative is incorporated into the electron transporting layer {(p. 28, ¶ [0137]; The materials having the structure of general formula (A) or (B) are employable for the electron injecting and electron transporting layer), (p. 28, ¶ [0138]; The compounds having the structure of general formula (A) or (B) are nitrogen-containing heterocyclic derivatives.)}. 
Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the device comprising Mizuki’s modified compound H58 such that the organic layer additionally comprises an electron transporting layer, wherein a nitrogen-containing heterocyclic derivative is incorporated into the electron transporting layer in the organic thin-film layer, based on the teaching of Mizuki. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Mizuki does not teach that the nitrogen-containing heterocyclic derivative has the structure of compound ET1, shown below.

    PNG
    media_image5.png
    509
    687
    media_image5.png
    Greyscale

Arakane teaches the use of Compound ET1 as the nitrogen-containing heterocyclic group incorporated into an electron transporting layer {Arakane: (p. 12, ¶ [0067]; Examples of compounds with a ring having a nitrogen atom as the electron transporting material include compounds having the structure of general formula (A) or (B).), (p. 12, ¶ [0070]; Specific examples of the group having the structure of general formula (A) or (B) include (A-1) through (A-41).), (p. 15, Group (A-7))}. Note that this compound has the structure of Mizuki’s general formula (B) {Mizuki: p. 28, ¶ [0138]; general formula (B)}. Arakane sought to provide compounds that when incorporated into an organic electroluminescent device yielded devices with great efficiency of light emission and relatively lower driving voltage {Arakane: p. 2, paragraph [0013]}.
In compound ET1, the compound has the structure of Formula (22), v is 0, R12 is phenyl, L23 is phenylene, Ar23 is anthracenyl, and Ar22 is naphthyl.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have modified the nitrogen-containing heterocyclic group incorporated into an electron transporting layer taught by Mizuki to be the compound ET1, based on the .

Claims 23, 25-26, 28-31, and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (KR 2009-0029893 A—Machine translation relied upon) (hereafter “Yu”).
Regarding claims 23, 25-26, 28-31, and 37-40: Yu an organic electroluminescent device, having an anode and a cathode and one or more organic layers sandwiched therebetween, wherein at least one of the organic layers is a light emitting layer, and wherein at least one of the organic layers contains an aromatic amine compound having the structure shown below {(p. 6, final paragraph: A device comprising Compound 1 of Yu), (p. 3, Compound 1 of Yu)}.

    PNG
    media_image6.png
    846
    932
    media_image6.png
    Greyscale

The organic layer of the device comprises a hole injection layer and a hole transport layer, each of which comprise the compound shown above {p. 6, final paragraph}.
Yu’s Compound 1 does not meet the limitations of the formula (9) of the current claim 23, because each of the carbazolyl groups are bonded through the 3-position.
Yu’s Compound 1 is a position isomer with similar compounds in which one of the carbazolyl groups is bonded through the 1, 2, or 4 positions.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Yu’s Compound 1 shown above such that one of the carbazolyl groups is bonded through the 1, 2, or 4 positions rather than the 3 position. A compound in which one of the carbazolyl groups is bonded through the 1, 2, or 4 positions rather than the 3 position would represent a position isomer of Yu’s Compound 1. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner. Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 25-26, 28-29, 32, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 8,394,510 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 23, 25-26, 28-29, and 32: Claim 19 of U.S. Patent No. 8,394,510 discloses the compound shown below {col. 97-98}. 

    PNG
    media_image1.png
    892
    1276
    media_image1.png
    Greyscale

The compound does not meet the limitations of the formula (9) of the current claim 23, because both of the carbazolyl groups are bonded through the 3-position.
The compound of claim 19 of U.S. Patent No. 8,394,510 shown above is a position isomer with similar compounds in which one of the carbazolyl groups is bonded through the 1, 2, or 4 positions.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the compound of claim 19 of U.S. Patent No. 8,394,510 shown above such that one of the carbazolyl groups is bonded through the 1, 2, or 4 positions rather than the 3 position. A compound in which one of the carbazolyl groups is bonded through the 1, 2, or 4 positions rather than the 3 position would represent a position isomer of the compound of claim 19 of U.S. Patent No. 8,394,510 shown above. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner. Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claims 37-40: Claim 19 of U.S. Patent No. 8,394,510 teaches all of the features with respect to claim 23, as outlined above. 
Claim 19 of U.S. Patent No. 8,394,510 does not exemplify a specific device comprising the compound of claim 19 of U.S. Patent No. 8,394,510 shown above.
However, Claim 19 of U.S. Patent No. 8,394,510 further teaches an organic electroluminescent device comprising one or more organic thin film layers between a cathode and an anode; wherein at least one organic thing film layer comprises, as a hole transport material, an aromatic amine compound selected from the aromatic amine compounds listed in Claim 19 of U.S. Patent No. 8,394,510 {col. 78, lines 38-44}. This includes the compound of claim 19 of U.S. Patent No. 8,394,510 shown above.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the compound of claim 19 of U.S. Patent No. 8,394,510 shown above by including it in one of the organic layers of the organic light emitting device of claim 19 of U.S. Patent No. 8,394,510 described above as a hole transport material, based on the teaching of claim 19 of U.S. Patent No. 8,394,510. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
The Examiner notes that an organic electroluminescence device must necessarily comprise at least a light emitting layer. Furthermore, given that the compound of claim 19 of U.S. Patent No. 8,394,510 shown above is a hole transport material, any layer in which it is comprised could be equated with a hole transport layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.